Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The disclosure is objected to because of the following informalities:
	Paragraph [0048], line 6, after “within”, it appears — an — should be inserted. 
Paragraph [0049], line 5, what/where exactly is “...this downstream side” referring to? Paragraph [0051], line 3, it appears “912” is incorrect here. 
Paragraph [0059], line 8, it appears “(102)” should read — (104) --.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1, 9, 11, 13, 15, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 1 306 141 A2 (hereinafter Heep et al.).
As for claim 1, Heep et al. discloses in Figs. 1-6, for example, and more particularly, Figs. 4-6, a pipeline pig 1 defining an axial direction from a tail end of the pipeline pig to a nose end of the pipeline pig 1, and a radial direction normal to the axial direction, the pipeline pig 1 comprising: (a) a pair of axially spaced apart sleeve housings which could be the spacer disks 10, 10 or holding disks 19, 19 of brush disks 7, 24, respectively (Figs. 4 and 5); (b) an axially extending fixed pig axle or central shaft 8 (see 8 in Fig. 4; also reference pig axis/axle 8 in Fig. 1 as well as paragraphs [0035] and [0041] discussing brush disks can be fixedly arranged as well as rotatably arranged on the pig axis/axle 8) disposed within the sleeve housings so as to define a fluid flow path between the shaft 8 and the sleeve housings, the fluid flow path extending axially through the pipeline pig 1 from the tail end to the nose end; (c) a circumferential brush 18 (of brush disks 22 and/or 23) rotatably mounted on the central shaft 8, wherein the circumferential brush 18 is exposed between the pair of sleeve housings; 
(d) a hub sleeve defined by rotating outer ring 30 (of needle bearing 28; Figs. 4 and 6; paragraphs [0064], [0067] and [0068]) rotatably mounted on the central shaft 8 to which the brush 18 (of brush disks 22 and/or 23) is mounted (Figs. 4 and 6); and (e) a turbine wheel (turbine ring 31 of each brush disk 22, 23; Figs. 4 and 6) attached to the hub sleeve 30 (Figs. 4 and 6) and comprising a plurality of vanes 27 disposed in the flow path, wherein the vanes 27 are configured such that an axial fluid flow through the fluid flow path impinging on the vanes drives rotation of the turbine wheel and hence rotation of the attached  hub sleeve and circumferential brush about the central shaft 8 (paragraphs [0064]-[0068]). 
As for claim 9, wherein the circumferential brush comprises bristles or an abrasive material (paragraph [0016]). 
As for claim 11, the circumferential brush comprises an uninterrupted circumferential cleaning surface (Figs. 3, 5 and 6).

As for claim 15, the plurality of disc openings are configured to direct the axial fluid flow tangentially onto the vanes 27 of the turbine wheel (turbine ring 31 of each brush disk 22, 23; Figs. 4 and 6). 
As for claim 17, the vanes 27 of the turbine wheel (turbine ring 31) are deemed removably attached to “a hub” (needle bearing 29, 30; not positively recited} of the turbine wheel, if so desired by proper disassembly from the needle bearing. 
As for claim 20, either one or both of the sleeve housings defines a flange (the sleeve housing at 24 at the front and at 7 at the rear; Fig. 4) “for mounting of a scraper disc or a scraper cup” (not clearly and positively recited).

6. 	Claims 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CA 2 611 271 (hereinafter Dyck).    
As for claim 21, Dyck discloses in Figs. 1, 2 and 5, for example, a scraper disc 10 for a pipeline pig (p. 3, lines 14-18; Fig. 5), the scraper disc 10 defining a longitudinal direction parallel to a longitudinal axis of a pipeline when the scraper disc is inserted therein, and a radial direction normal to the longitudinal direction and extending outwardly from a central point of the scraper disc 10, the scraper disc 10 comprising: (a) a body 12 formed from a resilient material and having an outer circumference (p. 2, lines 5-7); and (b) at least one insert (belt) 24 formed from a wear-resistant material (p. 2, lines 10- 26), wherein the at least one insert 24 is embedded into the body 12 (Dyck explicitly uses/teaches the term “embedded”; p. 1, line 15 and p. 2, lines 10-20) and defines at least one edge “coinciding” (a broad 
As for claim 22, wherein the body 12 is molded, and the insert 24 is cast incorporated into the body 12 (p. 2, lines 18-20). 
As for claim 23, wherein the resilient material comprises an elastomer (urethane; p. 2, lines 5-6).
As for claim 24, wherein the elastomer comprises a polyurethane material or a rubber material (p. 2, lines 5-6).

Allowable Subject Matter
7.	Claims 2-8 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 2 (along with claims 3-8 dependent thereon) is allowable over the prior art since the prior art fails to adequately teach or suggest all of the limitations of claim 2, in particular, further wherein the circumferential brush is rotatably mounted on the central shaft by at least one wheel attached to the hub sleeve and the circumferential brush, wherein the at least one wheel defines at least one wheel opening that permits the axial fluid flow through the fluid flow path.
	Claim 14 is allowable over the prior art since the prior art fails to adequately teach or suggest all of the limitations of claim 14, in particular, wherein the plurality of disc openings are configured to increase velocity of the axial fluid flow through the disc openings.
	



Conclusion
19 January 2022 have been fully considered but they are not persuasive. Applicant’s arguments are deemed adequately addressed and explained by the above art rejections.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






						/RANDALL E CHIN/                                                                                                     Primary Examiner, Art Unit 3723